Citation Nr: 1810199	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-45 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling, on the basis of substitution.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU), on the basis of substitution.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1950 to September 1953; from December 1953 to March 1962; and from March 1966 to March 1972. The Veteran died in August 2012. The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision received from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. After the Veteran's death, the agency of original jurisdiction (AOJ) recognized the Veteran's surviving spouse as the substitution claimant and notified the appellant in December 2016. 8 U.S.C. § 5121A (2012).


FINDINGS OF FACT

1. The Veteran's service connected PTSD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work, and mood, due to such symptoms as depression, impaired memory, and difficulty in adapting to stressful circumstances including work or work like settings as well as an inability to establish and maintain effective relationships. The Veteran's service-connected psychiatric disability symptoms were not productive of total social impairment.

2. The preponderance of the medical and other evidence of record demonstrates that the Veteran's service-connected PTSD made him unable to secure or follow a substantially gainful occupation. 



CONCLUSIONS OF LAW

1. The criteria for the assignment of a70 percent rating but no higher for the service-connected PTSD have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. Resolving all reasonable doubt in favor of the Veteran and the appellant, the criteria for entitlement to TDIU have been met. 38 U.S.C. § 1115, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C. § 5103 (a) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
The Board finds that the Veteran and appellant were provided adequate notice in response to the claims in a letter mailed in September 2008 and the November 2017 supplemental statement of the case. The notice advised the Veteran and appellant of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, as well as providing appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided a VA examination with respect to the claim for a psychiatric disability. The examination report adequately provides the findings necessary to a resolution to the appeal. 

The appellant has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the appellant is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating-PTSD

The Veteran and now the appellant assert that the Veteran's service-connected PTSD was more disabling than compensated by the 50 percent rating assigned. Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2017). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when assigning disability rating. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to his death, the Veteran's service-connected PTSD was rated 50 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

The General Rating Formula for Mental Disorders provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 70 percent rating is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

A 100 percent rating is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Federal Circuit has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration" can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

VA considers psychiatric disabilities based using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. §§ 4.125, 4.130 (2017). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-V has now been officially released. An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5. However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. Jurisdiction over the present appeal was first conferred to the Board a few years earlier.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). Id.

An August 2008 private psychiatric treatment report shows that the Veteran was diagnosed with PTSD and assigned a GAF of 40. The Veteran reported having nightmares two times per week, and waking in a panic and sweats lasting one hour. Panic attacks were reported two to three times per week, lasting at least five to ten minutes. He reported sleeping 3 to 4 hours per night. The Veteran reported being hypervigilant and could not tolerate anyone standing behind him. Socialization with family and friends was rare. His recent memory was noted to be severely impaired as he could not remember what he reads and got lost traveling. Working memory was noted to be 100 percent impaired. Anger, sadness, and fear occurred 60 percent of the time. The Veteran reported audio and visual hallucinations and illusions. Depression, crying spells, and being suicidal were reported. The private treatment provider noted that the Veteran's PTSD moderately compromised his ability to sustain social relationships and caused an inability to sustain work relationships. Attached treatment notes showed GAF scores of 40 in 2008.

A September 2008 VA examination report shows that the Veteran was diagnosed with PTSD. The Veteran reported angry outbursts towards his wife since his last examination in 2005 and stated that he was not close to his grown children. The Veteran reported very little mental or physical energy to pursuit leisure activities in the past few years. No history of suicide attempts or violence was reported. Psychiatric examination showed that the Veteran was neatly groomed, appropriately dressed; lethargic; speech was impoverished, hesitant; attitude towards examiner was cooperative. His affect was constricted, and his mood was anxious and hopeless. The Veteran was unable to complete serial 7's or spell a word forward and backward and was oriented to person and place but not to time. His thought process was rambling and racing, but delusions were not reported, and his judgment was noted as he could understand the outcome of his behavior. The examiner found the Veteran's intelligence was below average. His insight was present and no hallucinations were reported. No inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal thoughts were noted. The Veteran reported intermittent suicidal thoughts with no plans. His impulse control was noted as good; and his ability to maintain minimum personal hygiene was present. Problems with activities of daily living were noted to be severe for household chores, shopping, and other recreational activities. The PTSD also prevented the Veteran from engaging in sports and exercise and driving. Moderate impairment was noted for traveling. The examiner noted that the Veteran's memory was moderately impaired for recent and immediate memory. The examiner noted that the Veteran was retired due to his age and psychiatric problems reported as a strong social withdrawal. The Veteran was assigned a GAF of 43. Social function and quality of life were noted as he had not worked in 5 years due to anxiety, mistrust, and poor concentration. He was noted be withdrawn from others and argued at home with family. Deficiencies in the areas of thinking, family relations, work, and mood were all reported.  

A September 2011 VA examination report shows that the Veteran was diagnosed with PTSD. The Veteran was assigned a GAF score of 50 that included the effects of the PTSD as well as residuals of a stroke. Social and occupational impairment with reduced reliability and productivity due to PTSD was assessed by the VA examiner. The Veteran was noted to be married to his spouse for 55 years and had two adult children and four grandchildren. The examiner noted that the Veteran's spouse and son participated in the interview and were supportive of his medical and psychological issues. The Veteran reported enjoying spending time with family and close friends but did not feel comfortable confiding in anyone regarding his personal matters. The Veteran reported spending his time at home watching TV or playing cards on the computer. The examiner noted that the Veteran's activities of daily living were seriously limited by his physical condition as he experienced gait and balance problems requiring a wheel chair. The Veteran was noted to have retired from the US Postal Service in 1994 after 22 years of employment. He reported last working with H&R Block as a temporary employee and stopped working in 2003. He denied having any significant problems at either place of employment but decided to stop working due to his medical and psychiatric problems. 

The examiner reported that it was difficult to assess the level of functional impairment the Veteran's psychiatric problems would cause in terms of his ability to be employed. The examiner noted that PTSD symptoms alone caused irritability and social withdrawal that would limit his ability to maintain positive working relationships. Additional symptoms such as mood and daytime fatigue would lead to reduced work efficiency and possible work related mistakes. Intrusive memories and avoidance would also contribute to concentration problems at work. The examiner reported that the symptoms noted would likely contribute to problems with both physical and sedentary employment. The examiner noted that the Veteran's PTSD caused depressed mood, chronic sleep impairment, mild memory loss, impairment of short and longer term memory, difficulty in understanding complex demands, disturbances in mood and motivation, and difficulty in establishing and maintaining effective work or work like relationships. The Veteran and his family reported that the Veteran had shown increased frustration with physical limitations and was bothered by an inability to do things he used to. His son reported removing all weapons from his father's home because he might harm himself or his wife. The Veteran denied current suicidal ideations but indicated past passive thoughts about killing himself. 

In reviewing the evidence of record, to include medical records and examination reports, the Board finds that an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.

During this period the pertinent medical evidence shows that the Veteran's service-connected psychiatric disability caused symptoms of depressed mood, social isolation, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, and severe impaired memory.  Collectively, those symptoms are indicative of occupational and social impairment with deficiencies in most areas.

The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). The treatment records, private examination reports, and VA examination reports were indicative of occupational and social impairment that approximated the criteria for a 70 percent rating, but no higher. The findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work.  

The Board thus finds that the Veteran's PTSD symptoms more nearly approximated symptoms warranting a disability rating of 70 percent. 38 C.F.R. § 4.7 (2017). In granting the 70 percent rating, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

However, the Board further finds that a rating of 100 percent is not warranted for the Veteran's PTSD at any time during the course of the appeal. The Board finds that the 100 percent rating is not proper because the preponderance of the evidence is against a finding that total social and occupational impairment is shown. Mauerhan v. Principi, 16 Vet. App. 436 (2002). While the Veteran's symptoms were severe and consisted of persistent isolation and depression, he was not entitled to a 100 percent rating for his PTSD disability because total social and occupational impairment was not shown by the evidence of record. The record indicates that the Veteran had good relationships with his immediate family members. Additionally, the Board notes that while the Veteran could not work due to his PTSD, he still enjoyed spending time with family members and close friends. This evidence shows that the Veteran was not totally socially impaired due to his PTSD.

The Board finds the symptoms associated with the Veteran's service-connected PTSD did not meet the criteria for the maximum 100 percent rating. A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms. However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD. The evidence of record does not indicate that the Veteran has exhibited persistent delusions; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. As noted throughout the record, the Veteran was married and is in full time had social contact with his children, grandchildren and close friends, which indicate that he was not totally socially impaired. Therefore, the PTSD symptoms shown do not support the assignment of a 100 percent schedular rating.

Therefore, the Board finds that a rating in excess of 70 percent is not warranted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2017). A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2017).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities provided at least one disability is ratable at 40 percent and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability. 38 C.F.R. § 4.16 (b) (2017).

In light of the grant above, the Veteran's PTSD is now rated as a 70 percent disability. Thus, the Veteran met the minimum percentage requirements of 38 C.F.R. § 4.16 (a). The remaining question is whether the Veteran's service-connected PTSD caused him to be unable to secure or follow a substantially gainful occupation. 

The central inquiry is whether the Veteran's service-connected disabilities alone were of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to the impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the evidence of record, as discussed in detail above, the Board notes that the Veteran retired from his job with the United States Postal Service in 1994 due to what he reported was his PTSD symptoms. He also reported working part time with H&R Block until 2003 on a part time basis until his symptoms caused him to stop working. The Board notes that both private and VA treatment providers have concluded that the Veteran's PTSD symptoms would cause impairment with his ability to perform in an occupational setting, to include sedentary employment. After thoroughly considering the totality of the evidence, the Board finds that the Veteran's service connected PTSD is best described as causing him not being able to sustain employment. 

The Board thus finds that TDIU is warranted, and the claim is granted. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 70 percent rating for PTSD is granted, on the basis of substitution.

Entitlement to TDIU is granted, on the basis of substitution.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


